10 Ill. App.3d 557 (1973)
294 N.E.2d 712
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
LEONARD MESCHINO, Defendant-Appellant.
Nos. 55671, 55981 cons.
Illinois Appellate Court  First District (3rd Division).
February 22, 1973.
Gerald W. Getty, Public Defender, of Chicago, (Ronald P. Katz and James J. Doherty, Assistant Public Defenders, of counsel,) for appellant.
Edward V. Hanrahan, State's Attorney, of Chicago, (Elmer C. Kissane and Richard Jolovec, Assistant State's Attorneys, of counsel,) for the People.
Abstract of Decision.
Judgment affirmed.